Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
This is a response to an amendment filed July 20th, 2022. By the amendment claims 9-12 are pending with claims 9-12 being amended and claims 1-8 and 13-20 being canceled. The applicant’s amendments have overcome the objections as outlined in the previous Office action.

Allowable Subject Matter
Claims 9-12 are allowed.
Independent claim 9 is allowable for disclosing “applying heat, radiation, or emissions to one or more line indicators on the recyclable items.” Independent claim 12 is allowable for reciting “wherein when the one or more line indicators are measured.”
The closest prior art of Ackley et al. (US 20130344297) discloses a method of sorting recyclables (Fig. 4), comprising: encoding information about the composition of recyclable items (known compositions; P0025, L1-5), and storing that information in a database (memory 416); sending the information from the database to a robotic system (P0025, L1-5). Although Ackley uses a marker to identify recyclable items (P0029, L11-14) and sort the recyclable items (Fig. 4), Ackley does not disclose using line indicators. Line indicators are known in the chemical arts but there is no teaching or suggestion that would render it obvious to use line indicators in the identification of recyclable items.

Claims 10 and 11 are allowable by virtue of their dependencies.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                               

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653